Citation Nr: 1017142	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, effective prior to July 9, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, effective July 9, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to 
July 1946 and September 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an increased rating in excess of 10 
percent for bilateral hearing loss.  The Veteran testified at 
a May 2008 RO hearing.  In January 2009, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  Transcripts of both hearings are of 
record.

The Board remanded this case in February 2009 so that the 
Veteran could be provided with another examination addressing 
the present severity of his bilateral hearing loss 
disability.  The directives of the Board remand were 
substantially complied with and a VA audiology examination 
addressing the current impairment associated with the 
bilateral hearing loss disability was provided in February 
2010.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Effective prior to July 9, 2008, bilateral hearing loss 
is manifested by no more than Level V hearing loss in the 
right ear and Level IV hearing loss in the left ear.

2.  Effective July 9, 2008, bilateral hearing loss is 
manifested by Level VI hearing loss in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, effective prior to July 9, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85 Tables VI, 
VIA, and VII, 4.86 (2009).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for bilateral hearing loss, effective July 9, 2008, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85 Tables VI, VIA, and 
VII, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005.  The RO provided the appellant 
with additional notice in April 2009, which included the 
criteria for assigning effective dates and disability 
ratings, subsequent to the initial adjudication.  While the 
2009 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2010 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The letter generally notified the Veteran that to 
substantiate his increased rating claim for bilateral hearing 
loss that he must submit evidence that the hearing loss 
disability had become worse.  This is deemed sufficient, as 
notice described in 38 U.S.C. § 5103(a) need not be veteran-
specific and generic notice is all that is required under 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 
2009).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the bilateral hearing loss disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  
Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The four VA 
examinations of record dated in July 2004, November 2005, 
July 2008, and February 2010 all addressed the Veteran's 
functional impairment due to the hearing loss disability.  
Specifically, the reports note the hearing loss decreased 
effective communication and caused difficulty hearing soft 
noises, the television, or noises in groups.  The evidence is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for bilateral hearing loss 
in May 2004, assigning a 0 percent disability rating.  In 
September 2004, the RO granted an increased rating of 10 
percent for bilateral hearing loss, effective March 17, 2004.

The Veteran's wife submitted a statement dated in February 
2005 addressing the Veteran's bilateral hearing loss 
disability.  The RO readjudicated the hearing loss claim in 
July 2006 confirming the 10 percent rating and the Veteran 
appealed this decision.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).


On authorized VA audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
70
70
61
LEFT
40
50
65
65
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.  The 
Veteran felt that his hearing negatively impacted his life as 
it decreased his effective communication with family, 
friends, and co-workers.  The Veteran also noted that he had 
hearing difficulties while following homily at church as well 
as reduced reception while watching television.

These audiological findings show that the Veteran's acuity 
does not fall under an exceptional pattern of hearing loss.  
Applying the above findings to 38 C.F.R. § 4.85, Table VI 
shows Level IV hearing loss in both the right and left ears.  
Level IV hearing loss combined with Level IV hearing loss 
under Table VII shows that a 10 percent rating is warranted.  

On authorized VA audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
75
70
66
LEFT
50
60
70
70
63

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  The 
Veteran noted difficulty in communicating in all listening 
situations.

These audiological findings show that the Veteran's right ear 
acuity falls under an exceptional pattern of hearing loss, as 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) on the right 
is 55 decibels or more.  Therefore, the Board will determine 
the Roman numeral designation for right ear hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).

Applying the above findings to Tables VI and VIa shows that 
Table VI provides for a higher numeral of Level V in the 
right ear.  The left ear acuity does not fall under an 
exceptional pattern of hearing loss; so only Table VI 
applies.  Applying the above findings to Table VI shows Level 
II hearing loss in the left ear.  Level V hearing loss 
combined with Level II hearing loss provides for a 10 percent 
rating under Table VII.

On authorized VA audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
80
80
71
LEFT
55
65
80
80
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 98 percent in the left ear.  The 
Veteran indicated that he had difficulty hearing clearly in 
groups.

These audiological findings show that the Veteran's acuity 
falls under an exceptional pattern of hearing loss, as the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more in 
each ear. Therefore, the Board will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Applying the above findings to Tables VI and VIa shows that 
Table VI provides for a higher numeral of Level VI in both 
ears.  Level VI hearing loss combined with Level VI hearing 
loss provides for an increased rating of 30 percent rating 
under Table VII.

In February 2010, authorized VA audiological evaluation shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
85
80
74
LEFT
55
70
80
80
71

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  The 
Veteran indicated that he had difficulty hearing in church, 
group listening situations, soft speech, and the phone or 
doorbell ringing.

These audiological findings continue to show that the 
Veteran's acuity falls under an exceptional pattern of 
hearing loss, as pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more.  Applying the above findings to Tables 
VI and VIa again shows that Table VI provides for a higher 
numeral of Level VI in both ears, which provides for a 30 
percent rating under Table VII.

The medical evidence of record shows that prior to July 9, 
2008, a 10 percent rating is warranted for bilateral hearing 
loss and, effective July 9, 2008, an increased rating of 30 
percent is warranted.  Other than these time frames, the 
level of hearing loss impairment has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for the ratings assigned.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 
22 Vet. App. at 116.

The schedular evaluation in this case is adequate. A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case. Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran's hearing loss decreases 
effective communication and causes difficulty hearing soft 
noises, the television, or noises in groups, but this does 
not denote an exceptional or unusual disability picture.  The 
Veteran also has not required hospitalization due to the 
service-connected disability, and marked interference of 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.

Last, an inferred claim for a total disability rating based 
on individual unemployability (TDIU) under Rice v. Shinseki, 
22 Vet. App. 447 (2009) has been considered.  A July 2008 VA 
mental health examination report shows that the Veteran 
worked as an accountant for 40 to 50 years until he retired 
about 10 years or so ago.  He reported that he enjoyed his 
job and enjoyed working and denied any significant problems 
there.  As the issue of entitlement to a TDIU has not been 
raised by the evidence of record, it is inapplicable in this 
case.

The evidence more closely approximates the criteria for a 10 
percent rating for bilateral hearing loss prior to July 9, 
2008, and a 30 percent rating, effective July 9, 2008.  38 
C.F.R. § 4.7.  To the extent that any further increased 
rating is denied, the preponderance of the evidence is 
against the claim for increase and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss effective prior to July 9, 2008, is 
denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for bilateral hearing loss effective July 9, 2008, is 
granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


